Burgess, J. —
This is an action for damages for personal injuries sustained by plaintiff, a laborer, while working in defendant’s mine. Prom a verdict and judgment in favor of plaintiff in the sum of $2,500 defendant appealed to the St. Louis court of appeals where the judgment was affirmed in an opinion by Biggs, J. The case was then certified to this court, because of the nonconcurrence in the opinion of one of the members of that court. The case will be found *427reported in 54 Mo. App. 476. Eor reasons announced in the opinion 'which are in accord with the adjudications of this court, the judgment is affirmed.
All of this division concur.